Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Response to Arguments
2. Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive. 
 Applicant argues on pages 5-6 of his remark filed on 02/02/2022 on a substance that none of the prior arts on the record teaches or reasonably suggests: a neural network trained on previous data provided by the sensor or sensor type to reduce noise and recover image details from the captured image data after analog amplification.
 
Examiner respectfully disagrees:  examiner’s rejection is based on a combined reference. And as pointed out by applicant, see pages 5-6 of applicant’s remark filled on 02/02/2022, Kehtarnavaz, the secondary reference, was relied by the examiner to teach the disputed portion of the claimed invention  
Kehtarnavaz discloses: preferred embodiment autoexposure methods adopt the learning by examples approach by using a backpropagation neural network module to obtain the required exposure: change in shutter speed and/or aperture size. The preferred embodiment methods extract a number of luminance values from an image. These values are then fed into the trained neural network module to obtain a proper exposure value as output.   In paragraph 0070.  Thus based on the above teaching the examiner’s position is that, Kehtarnavaz’s  neural network system extracts a luminance  value from sensor output data (image data), which was  amplified by the amplifier transistor during output, as disclosed in  paragrphs 0010, (by CMOS a luminance signal with a minimum distortion. As depicted in figs. 1b and 2, based on the neural network algorithms.   Thus the out image (luminance data) which is used to set exposure value to a subsequent image is equated to the claimed,  recovering the image data using a previous learned data.  Thus the output adjusted luminance data  (image data)  of Kehtarnavaz which is used for setting exposure has less distortion free (image noise is minimized)  than the original fed image.  By the virtue of adjusting the level of the luminance signal using  a backpropagation neural network module as disclosed in figs 1b, 2 and paragraphs 0055 and 0070-0071. Thus   the examiner is equating  Kehtarnavaz’s  corrected luminance signal  to  the claimed  a neural network trained on previous data provided by the sensor or sensor type to reduce noise and recover image details from the captured image data after analog amplification.   The claim requires reducing noise and recovering  image data  from the captured image data. The prior art is  also recovering the luminance signal from the captured image data by reducing distortion  using a neural network  as depicted in figs. 1b, 2 and ¶¶0055, and 67-71. Therefore, as discussed above the combination reasonably discloses the claimed invention.
 

                                        Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims [1-4] is/are rejected under 35 U.S.C. 103 as being unpatentable over  Yang (2017/0302838) in view of  Kehtarnavaz (US. 2003/0020826).

Re Claim 1,  Yang discloses a system for improving total system gain in combined analog and digital systems (see fig. 6 and ¶ 0048,  digital signal processor (DSP), analog data being a sensor data as depicted in fig. 6), comprising:  a sensor system having a sensor configured to capture image data (see 604 fig. 6), with the image data processed in a sequential analog and digital procedure (see 604 602 fig. 6); a neural network trained on previous data provided by the sensor or sensor type to reduce noise and recover image details from the captured image data after analog amplification. 

Yang doesn’t seem to explicitly disclose a neural network trained on previous data provided by the sensor or sensor type to reduce noise and recover image details from the captured image data after analog amplification.

Nonetheless in the same field of endeavor Kehtarnavaz discloses an image processing system as Yang (see for example Kehtarnavaz figs. 1b and 2). Kehtarnavaz further discloses a neural network trained on previous data provided by the sensor or sensor type to reduce noise and recover image details from the captured image data after analog amplification (see figs. 1b, 2 and  ¶¶ 0067-0070, The preferred embodiment methods extract a number of luminance values from [the output luminance signal ( image data)  from the neural network, noise has been reduced from this image data as depicted in fig. 2,  which is used to set a proper exposure, it is also obvious that the voltage signals are amplified by the integrated amplifier in CMOS image sensor array as disclosed in ¶ 0010, examiner is referring to the level adjusted signal by the neural network of the prior art, Kehtarnavaz, as a recovered image data]).

Hence it would have obvious to one of ordinary skill in the art to have been motivated to modify Yang before the effective filing date of the claimed invention by the teachings of Kehtarnavaz since this would allow enhance the signal to noise ratio of the output image.

Re Claim 2, Yang as modified further discloses, wherein analog settings are adjusted to improve neural network training response (see Kehtarnavaz ¶¶ 0063-0064, Exposure value is related or is a function of image brightness (Bv) and sensitivity (Sv), i.e.  Ev=f(Bv, Sv)).
. 
Re Claim 3, Yang as modified further disclose, wherein analog settings are adjusted to underexpose an image (see Yang, ¶0039, artificially increasing or decreasing the light captured by the imaging device). 


Re Claim 4, Yang as modified further discloses, wherein an image is compressed after processing with the neural network (see Kehtarnavaz fig. 2, and ¶ 0037, JPEG compression). 
                                  
                                                      Allowable Subject Matter
4. Claims [5-10] a re allowed. The reason for allowance has been stated in the previous office action.

                                                      Conclusion
5. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED A BERHAN/Primary Examiner, Art Unit 2698